EXAMINER’S AMENDMENT/REMARKS

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tara A. Nealey on 23 November 2021.

The application has been amended as follows: 

AMENDMENTS TO THE CLAIMS:
2. (currently amended) A centrifuge counterbalance having an adjustable center of gravity and configured for use with a centrifuge rotor comprising a first rotor compartment diametrically opposed from a second rotor compartment, each rotor compartment having inner walls, wherein the inner walls of the first rotor compartment are of equal size and shape to the inner walls of the second rotor compartment, and configured to be reversibly immobilized into a position on the elongated body and configured to be displaced along a longitudinal axis of the elongated body, wherein the base is configured to operably couple the centrifuge counterbalance to the first centrifuge rotor compartment, and wherein the cross- section of the base is configured to be complementary to the inner walls of the first and the second centrifuge rotor compartments; and a weight coupled to the elongated body, wherein the weight is configured to be displaced along the longitudinal axis of the elongated body, and wherein the weight is configured to be reversibly immobilized at a position on the longitudinal axis of the elongated body; wherein the center of gravity of the centrifuge counterbalance is adjusted by immobilizing the weight at different positions along the longitudinal axis of the elongated body.

29. (currently amended) A method for balancing a centrifuge rotor comprising a first rotor compartment diametrically opposed from a second rotor compartment, each rotor compartment having inner walls, wherein the inner walls3 80548076.1PatentAtty Dkt No. 090129-625527Filed Via EFSof the first rotor compartment are of equal size and shape to the inner walls of the second rotor compartment, and wherein the first rotor compartment comprises a sample container, the method comprising: a. providing or having provided a centrifuge counterbalance having an adjustable center of gravity, wherein the centrifuge counterbalance comprises: i. an elongated body comprising a distal end and a proximal end; ii. a base configured to be reversibly immobilized into a position on the elongated body and configured to be displaced along a longitudinal axis of the elongated body, wherein the 
*  *  *

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Upon consideration of applicant remarks and claim amendments filed 10 November 2021, the arguments are persuasive and the rejections under 35 U.S.C. 112(b) are withdrawn. The application is in condition for allowance. 
Claims 2-6, 8, 10-12, 14, 15, 28, 57, and 95 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 29, directed to the process of making or using an allowable product, previously withdrawn from 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 21 June 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774